        Case 1:18-cv-00730-JL Document 23-1 Filed 11/06/19 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE




Selena S. Randolph,
            Plaintiff,                               Case No 18-cv-00730

      V.


WBL SPE II, LLC, as successor to
World Business Lenders, LLC,
                 Defendant.


            Plaintiffs Reply Memorandum of Law in Opposition to
       Defendant's Objection to Plaintiffs Motion for Summary Judgment




As permitted by Local Rule 7.1 (e)(l}, plaintiff submits the following reply
memorandum to rebut the legal arguments raised in defendant's objection:



   1. Plaintiff has standing to challenge the legality of the promissory note in
      question as she has personal liability to pay the note by virtue of the
      personal guarantee she signed.

             It is uncontested that plaintiff is a guarantor of the underlying note

      between Absolut Residential Care, LLCand WBL. By the terms of that

      guaranty, plaintiff "guarantees payment of the obligations defined [in the

      guarantee contract] when due ..


      Plaintiff has asserted that the underlying note is illegal because it violates

      RSA397-A:16-a. In Count I plaintiff seeks the Court's determination that
       Case 1:18-cv-00730-JL Document 23-1 Filed 11/06/19 Page 2 of 7




       the loan and accompanying mortgage are void and unenforceable as the

       product of an illegal contract. Complaint, page 10. In her prayer for relief,

       plaintiff seeks judgment that the $10,000 loan and mortgage are void

       because they are the product of an illegal contract because WBL willfully

       and flagrantly exceeded the permitted rate caps six months after default

       imposed by RSA397-A:16-a.


Plaintiff originally filed this suit to enjoin the foreclosure of her 16 Front Street
property. For reasons known to her, she conveyed this property to her daughter
on August 28, 2019. While she no longer has an ownership interest in the 16
Front Street property, she has the right to obtain a determination that the
underlying loan is illegal. Under principles of res judicata, she is bound to raise all
claims against WBL in this single suit.

Under the doctrine of res judicata, "a final judgment on the merits of an action
precludes the parties or their privies from relitigating issues that were or could
have been raised in that action." Allen v. McCurry, 449 U.S. 90, 94, 66 L. Ed. 2d
308, 101 S. Ct. 411 (1980).

Havercombe v. Dep't of Educ. of the Commonwealth. 250 F .3d 1, 3. 2001 U.S.
App. LEXIS 8829. *4. 85 Fair Empl. Prac. Cas. (BNA) 1724. 82 Empl. Prac. Dec.
{CCH) P40.907



             Illegality of the underlying contract, accommodated by the personal

      guarantee, is a claim which the guarantor may raise in her own right as

      guarantor. Because plaintiff has a personal stake in the outcome of this

      claim, she has standing.




                                           2
 Case 1:18-cv-00730-JL Document 23-1 Filed 11/06/19 Page 3 of 7



       Standing is conferred on an individual when he has a "personal stake

in the outcome," which is determined pursuant to a three part test. Pagan

v Calderon, 448 F.3d 16, 27 (1st Cir. 2006) The First Circuit has outlined that

test as follows:


       The first of these prerequisites deals with harm. The
{counterclaimant} must adequately allege that he suffered or is threatened
by an injury in fact to a cognizable interest. An injury in fact is one that is
concrete and particularized, on the one hand, and actual or imminent {as
opposed to conjectural or hypothetica}, on the other hand. In turn, a
particularized injury is one that affects the plaintiff in a personal and
individual way. Maine Windjammers, Inc. v SEA3, LLC, 2019 WL 2178606, p.
5 {l5tCir. 2019)
       Plaintiff satisfies this element as she is personally liable to pay the

underlying debt, including any deficiency which may remain post

foreclosure. Personal liability for the $67,000 claim is a concrete and

particularized injury.


The second prerequisite deals with causation (what some courts have

called "traceability") To meet this requirement, the {counterclaimant       I

must adequately allege that the asserted injury is causally connected to

the challenged conduct. This causal connection must be demonstrable, in

other words, it cannot be overly attenuated. Id.




                                      3
      Case 1:18-cv-00730-JL Document 23-1 Filed 11/06/19 Page 4 of 7



      Plaintiff satisfies this element as her obligation to pay is the direct result of

      her agreement to guarantee payment of the underlying contract. The fact

      that the illegal contract is not enforceable, has direct bearing on her liability

      to pay anything.


             The third prerequisite is redressability. The {counterclaimant} must

      adequately allege that a favorable result in the litigation is likely to redress

      the asserted injury. Id, 6


      That element is satisfied as a determination by this Court that the

      underlying contract is illegal and unenforceable would provide plaintiff with

      a solid defense against any claim arising under the guarantee she signed.

      Thus, plaintiff has standing.


   2. Plaintiff has a private right of action to void an illegal contract because this

      is a claim based on common law contract principles.


      By the terms of the underlying note, interest continues to accrue at the rate

of 125% per annum indefinitely, even after the note has matured. For this

reason, interest accruing on the original $10,000 principal has ballooned to

$50,000 as of 2018. RSA397-A:16-a provides that such assessment of interest is a

crime. The statute provides that six months after the final due date of the note,



                                           4
        Case 1:18-cv-00730-JL Document 23-1 Filed 11/06/19 Page 5 of 7



interest is capped at 18%. RSA397-A:16-a, II. Violation of this provision is a

crime. The penalty is set forth in the statute.


       Any person who violates any provision of this chapter shall be guilty of a
       misdemeanor for each violation if a natural person, or guilty of a felony if
       any other person. RSA397-A:20

       When plaintiff seeks this Court's determination that the note is illegal, she

is invoking the common law of contracts which provides that illegal contracts are

not enforceable. This principle has been recognized and applied by the New

Hampshire Supreme Court.


       We will not enforce a contract or contract term that contravenes public
policy. (citations omitted} An agreement is against public policy if it is injurious to
the interests of the public, contravenes some established interest of society,
violates some public statute, is against 'good morals, tends to interfere with the
public welfare or safety, or, as it is sometimes put, if it is at war with the interests
of society and is in conflict with the morals of the time. Harper v Healthsource
New Hampshire, 140 N.H. 770, 775 (NHSC1995)

      By challenging the legality of the note, plaintiff is not enforcing RSA397-A,

she is invoking the common law principal governing illegal contracts.


       Plaintiff would assert the same reasoning to defendant's claim that RSA

399-A lacks a private right of action. In challenging the legality of the note which

contravenes RSA399-A, a similar penalty is provided.


      Any person or the members, officers, directors, agents, and emp~oyees
thereof who knowingly violate any provision of this chapter shall be gU1ltyof_a
misdemeanor if a natural person, or a felony if any other person. RSA 399-A.23


                                             5
      Case 1:18-cv-00730-JL Document 23-1 Filed 11/06/19 Page 6 of 7




   3. A fair reading of RSA397-A:16(a) requires distinguishing between a
      "mortgage loan" and a "second mortgage loan".

Some ambiguity seems to exist within RSA397-A concerning regulation of

mortgage loans and second mortgage loans. This ambiguity probably was caused

when the legislature repealed RSA398-A, the former Second Mortgage Home

Loan Act, and resurrected its provisions in RSA397-A:16-A. A "mortgage loan"

would appear to encompass consumer loans since its definition includes the

phrase "primarily for personal, family, or household use". RSA397-A:l, XIV. The

"second mortgage loan" definition does not include that phrase. Thus, a second

mortgage loan would include the loan at issue in this case, even though the

purpose of the loan was for commercial purposes. If the terms "mortgage loan"

and "second mortgage loan" described the same type of loan, one of the two

terms would be superfluous or redundant. But such surmise is inconsistent with

the maxim of statutory construction that all words and provisions of statutes are

intended to have meaning and are to be given effect, and no construction should

be adopted which would render statutory words or phrases meaningless,

redundant or superfluous. U.S. v Caraballo, 200 F.3d 331. (C.A.1 (N.H.) 1996.


                                       . d    t n her RSA358-A claims as a
    4. Plaintiff does not seek summary JU gmen o

       genuine issue of fact likely exists concerning the degree of rascality


                                           6
Case 1:18-cv-00730-JL Document 23-1 Filed 11/06/19 Page 7 of 7




involved in this commercial loan. Whether the terms of the loan, given its

violation of the statutes cited, rises to the level of rascality which would

raise the eyebrows of one inured to the rough and tumble of commerce

remains an unresolved question of fact. Barrows v Boles, 141 N.H.382,

(NHSC1996).

                                        Respectfully submitted,
                                        Selena Randolph
                                        By her attorney
                                        Civil Practice Clinic at UNH Law
                                        By: /s/ Peter S. Wright, Jr., Esq.Bar
                                        No. 2797
                                        Two White Street
                                        Concord, New Hampshire 03301
                                        (603} 513-5163
                                        Peter.Wright@law.unh.edu




                             Certificate of Service

I certify that a copy of the foregoing reply memo was served upon Susan

Lowry, Esq. this date through the ECFfiling system

November 6, 2019                        /s/ Peter S. Wright, Jr., Esq.




                                    7
